Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into this 9th day of August, 2020 (the
“Effective Date”), by and between JANONE INC. (formerly known as Appliance
Recycling Centers of America, Inc.), a Nevada corporation (the “Company”), and
ERIC BOLLING (the “Executive”).  

WHEREAS, the Company and the Executive are parties to the certain Amended and
Restated Employment Agreement made effective as of September 9, 2019 (the
“Employment Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement on the terms and
conditions as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby severally acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.Definitions.  Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Employment
Agreement.

 

2.Amendments to Employment Agreement.  The Employment Agreement is hereby
amended as follows:

 

a.Section 1 is hereby deleted in its entirety and replaced with the following:

 

“Effective upon the Effective Date, (i) Executive shall be deemed to have
resigned his position as President of the Company and (ii) the Company shall
engage the Executive and the Executives agrees to be engaged to provide the
services described herein and separately as a member of the Company’s Board of
Directors (the “Board”) until terminated pursuant to the terms of this Agreement
(the “Term”); provided, however, the Executive acknowledges and agrees that it
shall be in the Company’s sole discretion as to whether the Executive continues
as a member of the Board of Directors following the 2020 Annual Meeting of
Stockholders.  During the Term and in exchange for the consideration previously
provided by the Company to the Executive and the issuance of the August 2020
Shares (as defined below), Executive shall and shall continue to (a) perform
such duties and services as are reasonably identified by the Board or the
Company’s Chief Executive Officer (“CEO”) in good faith related to the
Opiod-Fighting Business; (b) be reasonably involved with the business affairs of
the Company, including exploring new products and services, communicating with
investors and potential investors, making public appearances, and building brand
awareness of the Company and its development of pharmaceutical products to help
fight addiction to opioids;



 

--------------------------------------------------------------------------------

and (c) use his reasonable judgment, skill and energy to perform such duties and
services to promote the brand, products, services and goodwill of the Company
and Opiod-Fighting Business by participating in good causes and appearing in the
media including internet, television, radio, and podcasts to keep the Company,
its subsidiaries and their products and services related to the Opiod-Fighting
Business in the public domain. Executive shall devote such reasonable business
time, attention, skill, and energy to the Opiod-Fighting Business of the Company
as reasonably necessary to fulfill the services set forth in this Section 1.
Executive shall be entitled to be engaged by Sinclair Broadcast Group or other
networks or companies to perform television engagements and Executive shall
manage his time effectively between both companies in a reasonable manner. The
Parties shall meet on a regular basis to discuss Company projects and
Executive’s services.”  

 

b.Section 2(a) is hereby deleted in its entirety and replaced with the
following:

 

“The Parties acknowledge and agree that notwithstanding the Effective Date of
this Amendment, Executive’s last day of receipt of Base Salary or any other cash
compensation owed hereunder was Friday, August 1, 2020, and that Executive is
not entitled to any further remuneration or compensation from the Company
whatsoever after Friday, August 1, 2020 other than the August 2020 Shares.”

 

c.Sections 2(c), 2(d), 3, 4, 5, and 6(c) are each hereby deleted in their
entirety and replaced with the following:

 

“[Intentionally left blank.]”

 

d.Section 2(b) is hereby deleted in its entirety and replaced with the
following:

 

“an aggregate total of 151,607 shares of the Company’s common stock, consisting
of (i) 111,607 shares which were issued on September 6, 2019, and (ii) 40,000
shares which shall be issued as of the Effective Date (the “August 2020 Shares”)
following the execution and delivery of this Amendment, all of which shall be
vested in full.  Executive shall make and be responsible for such appropriate
filings under the Section 16 of the Securities Exchange Act of 1934, as amended,
as a result of the provisions of this Section 2(b), as the same has been amended
and restated.  The shares issued pursuant hereto are unrestricted other than
restrictions imposed by the federal and state securities laws, including but not
limited to Rule 144 promulgated under the Securities Act of 1933, as amended.”

 

2

2

--------------------------------------------------------------------------------

e.References to “employment” in the Employment Agreement shall be deleted in
their entirety and replaced with “engagement”.

 

f.Section 13(b) is hereby deleted in its entirety and replaced with the
following:

 

“(b)     Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission), as follows:

 

If to the Executive, addressed (including via e-mail) at the address (including
e-mail address) then shown in the Company’s employment records, with a copy to:

 

Jessica T. Rosenberg

Kasowitz Benson Torres LLP

1633 Broadway

New York, New York 10019

E-mail:  jrosenberg@kasowitz.com

 

If to the Company at:

 

JanOne Inc.

325 E. Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn:  Michael J. Stein, Corporate Secretary

E-mail:  michael@janone.com

 

With a copy to:

 

Windels Marx Lane & Mittendorf, LLP

156 West 56th Street

New York, New York 10019

Attention:  Scott R. Matthews, Esq.

E-mail:  smatthews@windelsmarx.com

 

Any Party may change the address to which notices are to be sent by giving
notice of such change of address to the other Party in the manner provided above
for giving notice.

3.Reference to Employment Agreement.  Upon the effectiveness of this Amendment,
each reference in the Employment Agreement to “this Agreement,” “hereunder,” or

3

3

--------------------------------------------------------------------------------

words of like import shall mean and be a reference to the Employment Agreement,
as amended by this Amendment  

4.Effect of Amendment.  Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Employment Agreement, which shall remain in full force and effect.  

 

5.Effectiveness; Governing Law.  This Amendment shall be governed by and
construed in accordance with, the laws of the State of Nevada, without regard to
the principles thereof relating to the conflict of laws.

 

6.Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

7.Miscellaneous.  This Amendment expresses the entire understanding of the
parties with respect to the subject matter hereof and may not be amended except
in a writing signed by the parties.

 

8.Further Assurances.  Each Party agrees to take such further actions as the
other shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

9.Electronic Execution and Delivery. A reproduction of this Amendment may be
executed by one or more Parties hereto, and an executed copy of this Amendment
may be delivered by one or more Parties hereto by electronic transmission
pursuant to which the signature of or on behalf of such Party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any Party hereto, all Parties hereto agree to
execute an original of this Amendment as well as any electronic or other
reproduction hereof.

 

10.Representations. Executive hereby represents and warrants to the Company that
the execution and delivery of this Amendment, and the performance of his
obligations hereunder, are not in violation of, and do not and will not conflict
with or constitute a default under, any of the terms and provisions of any
agreement or instrument to which Executive is subject; and that this Amendment
has been duly executed and delivered by Executive and is a valid and binding
obligation in accordance with its terms. It is important that Executive
completely understands the terms and conditions in this Amendment. Executive
expressly acknowledges and represents that: (i) Executive is competent to
execute this Amendment; (ii) the Company has advised Executive to consult with
an attorney before signing this Amendment; and (iii) Executive is executing this
Amendment voluntarily.

 

11.Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

4

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

JANONE INC.

 

 

By: _________/s/ Tony Isaac________________

       Tony Isaac, Chief Executive Officer

 

 

 

 

 

____/s/ Eric Bolling_______________________

Eric Bolling

 

 

 

 